

115 HR 1710 IH: Making Education Affordable and Accessible Act of 2017
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1710IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mr. Polis (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to make education affordable and accessible.
	
 1.Short titleThis Act may be cited as the Making Education Affordable and Accessible Act of 2017. 2.Credit-based academic transition programsPart B of title VII of the Higher Education Act of 1965 (20 U.S.C. 1138 et seq.) is amended—
 (1)by redesignating section 745 as section 746; (2)in section 746, as redesignated by paragraph (1), by striking fiscal year 2009 and inserting fiscal year 2018; and
 (3)by inserting after section 744 the following:  745.Credit-based academic transition programs (a)PurposeThe purpose of this section is to expand access for high school students to the opportunities offered in credit-based academic transition programs established through partnerships between high schools and institutions of higher education utilizing dual or concurrent enrollment programs or early college high school programs that enable such students to earn college credits while in high school.
 (b)Eligible institutionIn this section, the term eligible institution means an institution of higher education that carries out a dual or concurrent enrollment program or an early college high school program that enables high school students to earn college credits while in high school.
 (c)Grants authorizedThe Secretary may award grants to eligible institutions to carry out credit-based academic transition programs described in subsection (a).
 (d)ApplicationAn eligible institution that desires to receive a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible institutions that serve students from low-income families, students from rural communities, or students who are the first in their family to receive postsecondary education.
 (f)Use of fundsAn eligible institution that receives a grant under this section shall use the grant funds— (1)to carry out a dual or concurrent enrollment program or an early college high school program for high school students, through which such students while enrolled in high school are enrolled in postsecondary courses at the eligible institution, through which such students can earn college credits that can be transferred to 2-year and 4-year institutions of higher education in the State;
 (2)to provide teachers, principals, and other school leaders with professional development activities that enhance or enable the provision of postsecondary coursework through a dual or concurrent enrollment program or an early college high school program; and
 (3)to support activities such as— (A)designing the curriculum and sequence of courses in collaboration with teachers from the local educational agency and faculty from the eligible institution;
 (B)establishing a course articulation process for defining and approving courses for high school and postsecondary credit or credentials for both 2-year and 4-year institutions of higher education in the State;
 (C)outreach programs to provide elementary school and secondary school students, especially those in middle grades, and their parents, teachers, school counselors, and principals information about and academic preparation for the credit-based academic transition programs described in subsection (a);
 (D)helping students meet eligibility criteria for postsecondary courses and ensuring that students understand how credits earned will transfer to institutions of higher education in the State; and
 (E)coordinating secondary and postsecondary support services and academic calendars. (g)Flexibility of fundsAn eligible institution that receives a grant under this section may use grant funds for any of the costs associated with carrying out credit-based academic transition programs described in subsection (a), including the costs of—
 (1)tuition and fees, books, and required instructional materials for such program so that students will not be required to pay tuition or fees for postsecondary courses; and
 (2)transportation to and from such program. (h)Evaluation and reportEach eligible institution receiving a grant under this section shall—
 (1)conduct an independent evaluation of the effectiveness of the activities carried out by such eligible institution under this section; and
 (2)prepare and submit to the Secretary a report containing the results of the evaluation described in paragraph (1).
 (i)Rule of constructionNothing in this section shall be construed to impose on any State or public institution of higher education any requirement or rule regarding credit-based academic transition programs described in subsection (a) that is inconsistent with State law..
			